Citation Nr: 0928789	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-28 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for macular 
pucker/epiretinal membrane of the left eye, to include as 
secondary to service-connected dry eye syndrome.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from May 1951 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in December 2008 
and was remanded for further development.  The Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

In connection with this appeal, the Veteran and his spouse 
testified at a personal hearing before the undersigned 
Veterans Law Judge sitting at the RO in May 2008; a 
transcript of that hearing is associated with the claims 
file.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Macular pucker/epiretinal membrane of the left eye is not 
related to any disease, injury, or incident of service, and 
was not caused or aggravated by the Veteran's service-
connected dry eye syndrome.

2.  The Veteran is service-connected for left facial 
paralysis, evaluated as 30 percent disabling; dry eye 
syndrome, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and bilateral hearing 
loss, evaluated as noncompensably disabling; resulting in a 
combined 40 percent disability rating. 

3.  The Veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Macular pucker/epiretinal membrane of the left eye was 
not incurred in or aggravated by the Veteran's active duty 
military service, nor is such proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006), 
(2008).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a 
February 2005 letter, sent prior to the initial unfavorable 
AOJ decision issued in August 2005, advised the Veteran of 
the evidence and information necessary to substantiate his 
claims of entitlement to service connection for his macular 
pucker/epiretinal membrane of the left eye, to include on 
both a direct and secondary basis, and entitlement to TDIU, 
as well as his and VA's respective responsibilities in 
obtaining such evidence and information.  Additionally, an 
April 2008 letter informed the Veteran of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  

While the April 2008 letter was issued after the initial 
August 2005 rating decision, the United States Court of 
Appeals for the Federal Circuit has held that VA could cure 
such a timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the April 2008 letter was issued, the 
Veteran's claims were readjudicated in the May 2008 and May 
2009 supplemental statements of the case.  Therefore, any 
defect with respect to the timing of the VCAA notice has been 
cured.

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the Veteran's claim.  

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA and private treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  In this regard, the Board notes 
that the December 2008 Board remand ordered the AOJ to obtain 
all outstanding, relevant VA treatment records, to 
specifically include those dating prior to April 2001.  In 
January 2009, the AOJ requested all such VA records from the 
Bay Pines VA Healthcare System, to include the Fort Myers 
Outpatient Clinic.  Subsequently, VA treatment records dated 
from October 2003 to May 2009 were received.  The Board notes 
that VA treatment records dated from April 2001 to May 2009 
are contained in the claims file.  There is no indication 
that the Bay Pines VA Healthcare System failed to send all 
records in such facility's possession.  Therefore, the Board 
concludes that all available VA treatment records have been 
obtained for consideration in the Veteran's appeal.  As such, 
for the foregoing reasons, the Board finds that there is no 
prejudice to the Veteran in proceeding with a decision and 
there has been substantial compliance with the December 2008 
remand orders such that no further action is necessary in 
this regard.  See Dyment, supra.

The Veteran has also been provided with VA examinations in 
June 2005 in order to adjudicate his pending claims.  
Specifically, such examinations addressed the Veteran's 
service-connected disabilities with respect to his 
employability.  Additionally, opinions were obtained in June 
2005 and March 2009 with respect to both the direct and 
secondary aspects of the Veteran's service connection claim.  
Therefore, the Board finds that the examinations and opinions 
obtained are adequate for adjudication purposes.
 
Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Service Connection Claim

At his May 2008 Board hearing and in documents of record, the 
Veteran contends that his macular pucker/epiretinal membrane 
of the left eye is a result of his in-service motorcycle 
accident or, in the alternative, is secondary to his service-
connected dry eye syndrome. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra,  the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the Veteran 
as it does not require the establishment of a baseline level 
of disability before an award of service connection may 
granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that he was 
in a motorcycle accident in April 1954.  As a result of such 
accident, he was treated for a compound fracture of the 
skull, left temporal region extending to the base, as well as 
paralysis of the peripheral facial nerve.  Additionally, at 
the time the Veteran was admitted to the hospital, it was 
noted that he also had a superficial abrasion on the left 
side of the head and face over the left eye.  The left eye 
was swollen and the left ear had blood coming through it.  At 
the time of his April 1955 service discharge examination, the 
Veteran complained that his left eye became very watery.  His 
uncorrected distant vision was noted to be 20/20 bilaterally.  
The Veteran's service treatment records are otherwise 
negative for complaints, treatment, or diagnoses referable to 
the left eye.

Upon a June 1955 neuropsychiatric examination, autonomic 
concomitance manifested by tearing of the eye and running of 
the nose on the left side, failure of conjugate movement of 
the eyes, and some loss of accommodation of the left eye was 
diagnosed.  

At a January 1964 neuropsychiatric examination, the Veteran 
complained that his left eye felt strained when he looked at 
an object for a prolonged period of time.  Additionally, he 
indicated that his left eye would water.  Upon neurological 
examination, his pupils were central, equal, round, react to 
light, and accommodation.  Nystagmus was present when the 
eyes were deviated to the left.  The Veteran was unable to 
close the lids of his left eye.  He had very little use or 
control of his left upper lid.  The Veteran did not complain 
of any difficulty in vision.  The diagnosis was left facial 
paralysis and residuals of a fractured skull.

In April 2001, VA treatment records reflect a diagnosis of 
refractive error, mild dry eye, dermatochalasis (left greater 
than right), and slight left ptosis.  October 2001 and April 
2002 records also reveal a nevus of the left eye and a 
epiretinal membrane of the left eye.  Such records show a 
blunted reflex, greater on the left, of the macula.  
Additionally, a macular scar of the left eye was reported by 
history.  In September 2003, it was noted that his vision was 
20/80 in the left eye.  Slit lamp examination of the left eye 
revealed drying to the cornea.  There was a little bit of an 
early cataract in the left eye.  The optic nerve and retinal 
blood vessels were normal.  The Veteran had a significant 
macular pucker that appeared to be the vision-limiting event.  
It was also noted that the Veteran had a Hollenhurst's plaque 
in an unspecified eye.

A December 2004 VA treatment record shows a macular scar of 
the left eye.  In May 2005, it was noted that the Veteran had 
a prior surgical repair of a retinal detachment in the left 
eye, which left him with a significant macular pucker and 
blurring of vision.  

A June 2005 VA examination reflects diagnoses of mixed 
astigmatism/presbyopia; longstanding history of traumatic 
facial nerve palsy secondary to motor vehicle accident; 
visually significant moderate cataract of the right eye; 
longstanding history of decreased vision of the left eye 
secondary to macular pucker/epiretinal membrane; and 
longstanding history of Hollenhorst plaque of the right eye.  
The June 2005 VA examiner stated that the Veteran did not 
have macular degeneration.  

A July 2005 private treatment record reflects that the 
Veteran reported seeing wavy lines in the distance with his 
left eye for the prior 15 years.  The impression was 
cataracts of both eyes, posterior vitreous detachment of both 
eyes, epiretinal membrane of both eyes with macular pucker of 
the left eye, and left seventh nerve palsy.  In August 2005 
and September 2005, the Veteran had cataract surgery in both 
eyes.

A January 2006 VA treatment record shows diagnoses of 
moderate epiretinal membrane of the left eye, dermatochalasis 
(left upper lid greater than right upper lid), history of 
left seventh nerve palsy with partial ptosis, and 
pseudophakia of both eyes.  In March 2006, visual field 
testing was noted to have showed significant visual field 
defect involving the superior one half of visual field that 
improved with taping.  The Veteran was referred to the 
plastic surgery department for further evaluation of drooping 
upper eyelids.  In April 2006, such consultation revealed 
that the Veteran had seventh cranial nerve palsy and brow 
ptosis.  The Veteran was noted to need a brow pexy (lift) for 
relief of visual field defect and an insertion of a metal 
weighted plate into the upper eyelid to help with the 
inability to close the eye secondary to cranial nerve palsy.  
As such, the Veteran underwent a left brow lift and left 
eyelid gold weigh insertion in July 2006.

A May 2009 VA treatment record reflects that there was no 
sign of diabetic or hypertensive retinopathy in either eye.  
The Veteran was noted to have done well after cataract 
surgery with posterior chamber lens implantation in each eye.  
The vision-limiting event in the left eye was a macular 
pucker that appeared to be stable.

Based on the preceding evidence, the Board finds that the 
Veteran has a current diagnosis of macular pucker/epiretinal 
membrane of the left eye.  With respect to his argument that 
such disorder is the result of his in-service motorcycle 
accident, in June 2005, a VA examiner opined that it was more 
likely than not that the Veteran's macular pucker/epiretinal 
membrane in the left eye was not related to his in-service 
injury since the Veteran reported that his vision was 20/20 
in the left eye until approximately 20 years ago whereas the 
injury occurred approximately 40 years ago.  She noted that, 
upon a review of the claims file, the Veteran had been 
followed for a macular pucker dating back to April 2001, but 
did not show if he had any macular scar/damage right after 
the accident.  

In the alternative, the Veteran has alleged that his macular 
pucker/epiretinal membrane of the left eye is a result of his 
service-connected dry eye syndrome.  As indicated previously, 
there is evidence of a current diagnosis of such disorder and 
the Veteran is service-connected for dry eye syndrome.  
Therefore, the remaining issue is whether the Veteran's 
macular pucker/epiretinal membrane of the left eye is 
secondary to, i.e., was caused or aggravated by, his service-
connected disability of dry eyes.  In this regard, in March 
2009, the June 2005 VA examiner indicated that she reviewed 
the claims file.  She stated that epiretinal membrane/macular 
pucker formation occurs as a result of retinal glial cell 
proliferation along the surface of the inter limiting 
membrane of the retina.  They are commonly seen following 
posterior vitreous detachment, or may occur idiopathically in 
patients over 50 years of age.  Other risk factors include 
prior retinal surgery, intra-ocular inflammation, vitreous 
hemorrhage, trauma, laser photocoagulation, and cryotherapy.  
The examiner opined that she could not find any association 
between epiretinal membranes and dry eyes in any literature 
as dry eyes occurred in the cornea (front surface) of the eye 
versus macular pucker which occurred in the retina (back of 
the eye).  She also opined that dry eyes do not cause macular 
pucker.  As such, the examiner concluded, the epiretinal 
membrane is not due or related to the Veteran's service-
connected dry eyes.  Given this opinion, it cannot be said 
that the veteran's service-connected dry eye condition 
aggravates (i.e. worsens) the veteran's macular 
pucker/epiretinal membrane of the left eye.  In this regard, 
the examiner reported that there was no relationship between 
the two conditions, as it involved two separate locations in 
the eye.  

Additionally, the Board notes that the Veteran has contended 
on his own behalf that his macular pucker/epiretinal membrane 
of the left eye is related to his in-service motorcycle 
accident or, alternatively, his service-connected dry eye 
syndrome.  While the Veteran is competent to testify as to 
his in-service accident and left eye symptomatology, he is 
not competent or qualified, as a layperson, to render a 
diagnosis or an opinion concerning medical causation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Therefore, as there is no competent and 
probative evidence linking the Veteran's macular 
pucker/epiretinal membrane of the left eye to any disease, 
injury, or incident of service, or his service-connected dry 
eye syndrome, service connection for such disorder is not 
warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for macular pucker/epiretinal membrane of 
the left eye.  As such, that doctrine is not applicable in 
the instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.

III.  TDIU Claim

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In the instant case, the Veteran is service-connected for 
left facial paralysis, evaluated as 30 percent disabling; dry 
eye syndrome, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and bilateral hearing 
loss, evaluated as noncompensably disabling.  The Veteran's 
combined rating is 40 percent.

The Board notes that VA regulations governing the award of 
TDIUs provide that, for the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology or a single 
accident will be considered as one disability.  38 C.F.R. § 
4.16(a). 

The Veteran has been service-connected for various 
disabilities incurred as a result of his in-service 
motorcycle accident and, as such, these disabilities all stem 
from a single accident.  Therefore, all of the Veteran's 
service-connected disabilities are considered as one 
disability.  By applying the Combined Ratings Table, the 
Veteran has an evaluation of 40 percent for his service-
connected disabilities associated with his in-service 
motorcycle accident.  38 C.F.R. § 4.25.  However, the Veteran 
fails to satisfy the threshold percentage requirements as 
provided for in 38 C.F.R. § 4.16(a).  

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  

At the RO level, the rating board considered whether the 
Veteran's case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The RO concluded that the Veteran was not 
unemployable by reason of his service-connected disabilities 
and that such submission was not warranted.  After review of 
the relevant evidence, further discussed herein below, the 
Board agrees.

According to the Veteran's Application for Increased 
Compensation Based on Unemployability received in February 
2005, he indicated that his facial paralysis, dry eye 
syndrome, nasal condition, and macular problem precluded him 
from securing or following any substantially gainful 
occupation.  In this regard, the Board notes that the 
Veteran's nasal condition is considered part of his facial 
paralysis and, as discussed in the preceding section, service 
connection is not warranted for his macular pucker/epiretinal 
membrane of the left eye.

On his application, the Veteran reported that he completed 
two years of college.  He indicated that he last worked full 
time in 2002 when he became too disabled to work.  He stated 
that he left his last job due to his disability.  The Veteran 
indicated that his highest salary in one year was $40,000, in 
1985 when he worked as a manufacturing engineer.  He also 
stated that he had last worked full-time for D&E Hobby Cases 
as the owner.  The Veteran reported that he was not working 
at the present time, but had tried to obtain employment.  

At his June 2005 VA examination, the Veteran stated that he 
would like to be engaged in part-time employment, but due to 
his disabilities, especially the profuse rhinorrhea anytime 
he is outside, in combination with the left facial deformity 
secondary to his paralysis, he felt that he was prevented 
from obtaining any gainful employment.  

At his May 2008 Board hearing, the Veteran contended that his 
service-connected disabilities render him unemployable.  
Specifically, he claimed that, due to his left facial 
paralysis with watery eyes and a runny nose, employers will 
not hire him for part-time work.  Additionally, he and his 
spouse testified that he retired eight years previously and 
been unable to find a job since that time basically because 
of his runny nose.  They also indicated that, due to his eye 
condition, he could not operate any company motor vehicles 
due to their insurance policies.  

However, despite the Veteran's contentions, the Board finds 
that the evidence of record does not demonstrate that he is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.

In a statement received in March 2005, C.W., the Veteran's 
neighbor, indicated that she knew him for about three years 
and he was an elderly man with some medical and physical 
ailments that affect his facial appearance.  She reported 
that the Veteran's eye area and mouth drooped somewhat and 
his nose was inflamed with extra mucous.  He also had a 
discharge from his nose.  She also noted that the Veteran's 
vision and depth perception were impaired.  C.W. stated that 
it was a challenge for him to do work close up as he cannot 
focus well and often has blurriness.  She indicated that, as 
a business owner, she realized the importance of appearance, 
capability, dexterity, and overall presentability.  C.W. 
reported that, as intelligent and experienced as the Veteran 
may be, she would not hire him to represent her corporation 
as he did not make a good first impression due to his 
physically debilitating conditions.

In a March 2005 statement, R.K., the Veteran's friend and 
neighbor, reported that he had previously been an employer of 
personnel in a retail environment and the Veteran had asked 
him whether, if he had applied at R.K.'s company, would he be 
hired.  R.K. reported that, technically speaking, only if the 
physical impairments precluded an applicant's ability to 
fulfill the position requirements, would he be denied 
employment.  However, R.K. further indicated, that such 
requirements notwithstanding, any employer would 
realistically consider an employee's physical presence and 
its subsequent impression on the customer or client.  R.K. 
stated that the Veteran's nose would run, at times profusely, 
and his left eye drooped.  He further indicated that, 
considering his presence and popular concerns with respect to 
bodily fluids, the Veteran's condition would have certainly 
negatively impacted his decision to hire him.  R.K. concluded 
that, it was also his opinion that the same would apply to 
any other prospective employer. 

At a June 2005 VA examination, it was noted that the Veteran 
was initially employed after his discharge as a welder, but 
due to problems with his nose and eye, he had to discontinue 
such work.  He went to school to become a draftsman designer 
and, working in air conditioning, his symptoms were under 
control.  He left such position to become an underwater 
photographer using scuba gear and as a diving tender.  It was 
noted that the Veteran retired three years previously and had 
not worked since such time.  The Veteran also reported that 
his rhinorrhea had worsened and, since 1985, he had almost 
constant rhinorrhea anytime he was outside, and such was much 
worse when he was working in his yard or became overheated.  
The examiner noted that, in 1985, the Veteran stopped 
pursuing film photography as he had difficulty with 
rhinorrhea, difficulty focusing, and was unable to work in a 
dark room because of the nasal problem.  The examiner 
concluded that the Veteran had difficulty in maintaining 
employment because of his visual and nasal disabilities.  The 
examiner further indicated that there were no other effects 
on his occupation.  Specifically, there was no evidence of 
any additional visual, auditory, psychiatric, joint, cardiac, 
or spinal pathology.  

Additionally, a June 2005 audiological examination revealed 
that the Veteran had more difficulty hearing when in a 
noisier environment.  Additionally, he indicated that his 
main difficulty was hearing over the telephone with any 
background noise when at work.  

Based on the preceding evidence, the Board finds that a TDIU 
based on extra-schedular consideration is not warranted.  In 
this regard, although the June 2005 VA examiner determined 
that the Veteran had difficulty in maintaining employment 
because of his visual and nasal disabilities; the examiner 
did not specifically state that his service-connected dry 
eyes, left facial paralysis, tinnitus or hearing loss 
rendered the Veteran unemployable.  In this regard, the Board 
notes that, with respect to his nasal complaints, while the 
Veteran experiences difficulty with his rhinorrhea and 
constant runny nose, the evidence, to include the June 2005 
VA examination and the Veteran's own testimony at his May 
2008 Board hearing, shows that he would be able to work in an 
air-conditioned environment.  Additionally, regarding visual 
complaints, it has been found that disorders other than what 
he is service-connected for, has had more of an impact on his 
ability to see clearly.  Also, any impairment concerning the 
eyes which is related to service-connected disability has 
never been found to prevent the veteran from physically doing 
the acts necessary for all forms of employment, to include 
sedentary positions.  While the Veteran has had related 
having difficulty focusing his eyes and working in a dark 
room, there is no indication that such symptoms render him 
totally unemployable.  

With respect to the Veteran's tinnitus and bilateral hearing 
loss, the June 2005 VA examiner found no auditory pathology 
that had an effect on his occupation.  In this regard, the 
Board notes that the Veteran's main difficulty was hearing 
over the telephone with any background noise when at work.  

Insofar as the Veteran's neighbors, C.W. and R.K., had opined 
that they would not hire him due to his physical appearance 
and runny nose, the Board notes the Veteran has had these 
disabilities since he was discharged from service in 1955 and 
has been gainfully employed throughout his lifetime until he 
retired in 2002.  Therefore, while C.W. and R.K. may not have 
hired the Veteran, other individuals clearly have employed 
him despite such symptomatology.

Additionally, to the extent that the Veteran's service-
connected disabilities do interfere with his employability, 
he is already in receipt of a combined 40 percent evaluation 
under the rating schedule.  The Board notes that the criteria 
in VA's rating schedule are designed to compensate for 
average impairments in earning capacity resulting from a 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  However, 
absent evidence that such disabilities result in 
unemployability, the Veteran is not entitled to a TDIU based 
on extra-schedular consideration.

Therefore, the Board finds that the Veteran's service-
connected disabilities of left facial paralysis, dry eye 
syndrome, tinnitus, and bilateral hearing loss do not render 
him unable to secure and follow a substantially gainful 
occupation and, therefore, he is not entitled to a TDIU 
rating. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, 
supra.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to a TDIU rating, 
the doctrine is not applicable in the instant appeal and his 
claim must be denied.  Id.   


ORDER

Service connection for macular pucker/epiretinal membrane of 
the left eye, to include as secondary to service-connected 
dry eye syndrome, is denied.

A TDIU is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


